Case 2:16-cv-05243-SDW-LDW Document 105 Filed 05/27/20 Page 1 of 1 PageID: 807


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   GREENSKIES RENEWABLE                               Civil Action No.
   ENERGY, LLC, MICHAEL
   SILVESTRINI, ANDREW CHESTER,                       16-5243 (SDW) (LDW)
   ARTHUR S. LINARES, LUIS A.
   LINARES,

                    Plaintiffs,                       60-DAY ORDER
                                                      ADMINISTRATIVELY
   v.                                                 TERMINATING ACTION

   ARCH INSURANCE COMPANY,

                   Defendant.


        The parties having informed the Court that they have reached a settlement in principle,
        IT IS, on this 27th day of May 2020,
        ORDERED that this action and any pending motions are hereby administratively
 terminated; and it is further
        ORDERED that this shall not constitute a dismissal Order under Federal Rule of Civil
 Procedure 41; and it is further
        ORDERED that within 60 days after entry of this Order (or such additional period
 authorized by the Court), the parties shall file all papers necessary to dismiss this action under
 Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request that the action
 be reopened; and it is further
        ORDERED that, absent receipt from the parties of dismissal papers or a request to reopen
 the action within the 60-day period, the Court shall dismiss this action, without further notice, with
 prejudice and without costs.

                                                  s/ Leda Dunn Wettre
                                                 Hon. Leda Dunn Wettre
                                                 United States Magistrate Judge
